Citation Nr: 1544371	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  11-06 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for lupus.

3.  Entitlement to service connection for sleep apnea, to include as secondary to lupus and/or an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to April 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In August 2015 the Veteran presented testimony at a hearing before the undersigned.  A transcript of the hearing is associated with the claims file.

The issues of entitlement to service connection for lupus and entitlement to service connection for sleep apnea, to include as secondary to lupus and/or an acquired psychiatric disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, posttraumatic stress disorder (PTSD) and depression has been shown to be causally related to the Veteran's active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD and depression have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

As the full benefit sought by this appeal is herein granted, any defects with respect to the duties of notice or assistance are harmless and non-prejudicial.

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131. 

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

There are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than the Veteran's service records which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5). 

It is important to note that, for personal assault PTSD claims, an after-the-fact medical opinion can also serve as the credible supporting evidence of the reported stressor.  Patton v. West, 12 Vet. App. 272, 280 (1999).  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) expressly held in Menegassi v. Shinseki, 638 F.3d. 1379 (Fed. Cir. 2011), that, in PTSD cases where the alleged in-service stressor is a sexual assault, "under 38 C.F.R. § 3.304(f)(5), medical opinion evidence may be submitted for use in determining whether occurrence of the stressor is corroborated."  Accordingly, the Federal Circuit held that favorable medical opinions that diagnose PTSD must be weighed against all other evidence of record for purposes of determining whether a claimed in-service sexual assault has been corroborated.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

VA treatment notes reveal that the Veteran was noted by a social worker as presenting with multiple symptoms of PTSD related to her combat experience and also to military sexual trauma (MST).  She was noted to report three incidents of MST, one in training, one in Germany, and one at Ft. Ritchie.  The Veteran reported that she had not told anyone about the MST until November 2008 and that the MST occurred 10 years prior.  See, e.g., VA Treatment Note, September 2008.

A VA psychiatrist noted that the Veteran had nightmares related to her sexual trauma.  The psychiatrist diagnosed the Veteran with PTSD and depression, and noted [MST] next to the diagnosis.  See, e.g., VA Treatment Note, December 2011.

Considering the totality of the Veteran's treatmetn records and affording the Veteran the benefit of the doubt, the Veteran's PTSD and depression are due to MST.  The Veteran reported to the VA social worker incidents of MST.  The Veteran also reported nightmares regarding sexual trauma to the VA psychiatrist who, in turn, diagnosed the Veteran with PTSD and depression and identified MST.  It is clear that the VA psychiatrist found the Veteran's reports of MST to be credible and sufficient to, at least in part, be the cause of the Veteran's PTSD and depression.  As such, service connection for PTSD and depression is granted.


ORDER

Service connection for PTSD and depression is granted.


REMAND

Review of the claims file reveals that the Veteran receives consistent care from VA.  However, VA treatment records dated since July 2013 have not been associated with the claims file.  On remand, attempts must be made to obtain and associate with the claims file complete VA treatment records regarding the Veteran that are dated since July 2013.  38 C.F.R. § 3.159.

Review of the claims file reveals that the Veteran received treatment from Drs. M.H., E.H., P.E., and K, and from Johns Hopkins Hospital.  2013 VA treatment records reveal notation of continued treatment by these providers.  However, complete treatment records from these providers have not been associated with the claims file.  As such, on remand, after obtaining any necessary authorization, attempt to obtain and associate with the claims file all treatment records regarding the Veteran from Drs. M.H., E.H., P.E., and K, and Johns Hopkins Hospital.  Id.

A VA medical opinion regarding the Veteran's skin was obtained in November 2010.  The Veteran was noted to be diagnosed with discoid lupus.  After reviewing the claims file and medical records the examiner indicated that he could not offer an opinion as to a relationship between the discoid lupus and the skin condition treated in active service without resort to mere speculation.  The examiner explained that the Veteran presented with several types of rash during active service.  She was diagnosed and treated for allergic skin rash, drug reaction, eczema, and impetigo.  The examiner stated that without photographs of each specific rash presented then, it would be difficult to determine if this is the same rash she was biopsied for in 2009.  The examiner reported that no other notes related to skin rash was seen in her claims file from 1997 to the 2009 biopsy.  The examiner stated that the private dermatologist's notes describe the Veteran as also having other different types of rash (i.e. folliculitis, seborrheic dermatitis, acne vulgaris) in addition to her discoid lupus from the temple.  The examiner reported that the private dermatologist described a malar rash (classic of lupus) which was not described in active service.  The examiner stated that the rash in active service was predominantly truncal or located in the torso, whereas discoid lupus typically manifest facial and scalp lesions. 

The examiner continued to quote from a medical reference regarding discoid lupus.  Thereafter, the examiner reported that some of the description of discoid lupus provided in the medical reference did fit the description of some of the rash the Veteran presented in active service (i.e. hyperpigmentation after healing, tends to occur on the ears) but some of the description also suggested dissimilar features (i.e. most often seen on the face, neck and scalp and infrequently on the upper torso - the Veteran presented with thigh, body rash in 5MR's).  The examiner stated that the Veteran had no discrete plaquing noted in active service, but there was rash noted on the ears.  However, this was diagnosed as impetigo (bacterial skin infection), given the presence of tender lymph nodes.  The examiner opined that it would be difficult to state with certainty that the rash she presented in 1996 was the same as the rash she presented to the dermatologist in 2009.  The examiner explained that there were many types of rash involved on both occasions, making it harder to isolate the discoid lupus rash.  The examiner again reported that it is difficult to resolve the above matter without resorting to mere speculation. 

A VA medical opinion regarding the Veteran's lupus was obtained in April 2012.  After review of the Veteran's treatment records and the November 2010 VA medical opinion, the examiner rendered the opinion that it is less likely as not that the Veteran's skin rashes described in the service treatment records were the onset of discoid lupus.  The examiner explained that the Veteran had predominantly transient rashes deemed as allergic mediated rashes from exposure to medications and hair treatment.  At least one of the Veteran's evaluations was by a dermatology clinic indicating at least some degree of clinical skill in diagnosing rash.  Review of Veterans reenlistment exams failed to document the presence of a chronic skin condition or scarring skin condition in service.  The examiner noted that discoid lupus is a chronic photosensitive dermatosis which results in atrophy and scarring.  It is not a transient rash.  The median onset is age 38 though earlier and later onset including juvenile onset is possible.  The examiner noted that the Veteran was 37 years old when she was diagnosed by biopsy.  The examiner found that the description of the skin rashes in the available service treatment records is not consistent with the rash of discoid lupus.  The examiner noted that one speculative possibility (and not the query of this request) was that the Veteran's rash as presented in service could have represented subacute cutaneous lupus erythematosis (SCLE) which is a non-scarring, non-atrophic condition which can present with exacerbation by sun exposure or as an allergic drug reaction and which may result in dyspigmentation (which this Veteran did exhibit).  The examiner stated that he would be unable to render an opinion as to whether the rash as presented in the service treatment records was perhaps SCLE for the same reasons as noted in the November 2010 VA opinion that no photographic documentation is available to allow for clinical impressions based on appearance of the rash at the time of treatment in service. 

The Veteran was afforded a VA medical examination in regard to systemic lupus erythematosus (SLE) in August 2013.  The Veteran was noted to be diagnosed with SLE since 2011.  The Veteran's medical history was discussed, including the episodes of rash in service.  After physical examination, the examiner rendered the opinion that the Veteran's SLE was less likely related to Southwest Asia exposures.  The examiner provided rationale by quoting from a medical treatise that indicated that the specific cause of SLE is not known and is multifactorial.  Environmental and exposure factors potentially included silica dust and cigarette smoking increasing risk, administration of estrogen to postmenopausal women increasing risk, breastfeeding is associated with a decreased risk, photosensitivity is clearly a precipitant of skin disease, and ultraviolet light increased risk.

The Veteran has submitted a statement from a private physician that provides the opinion:

What I can say is that I feel that it is reasonable to conclude that her symptoms of lupus did indeed begin during the time period of 1995-7 although insufficient data exists from that time period to have met the criteria for a diagnosis of Systemic Lupus Erythematosus per 1996 SLICC.

However, earlier in the statement the provider reported "I feel strongly that [Dr. H.] is more qualified than I am to give an opinion on whether these rashes were a manifestation of her skin lupus."

The VA examinations indicate that an opinion cannot be rendered without speculation and a negative opinion is provided based upon the rationale that SLE is a multifactorial condition whose specific cause is unknown.  The Board finds these opinions to be inadequate because service connection requires that a disability be shown to be at least as likely as not related to the Veteran's active service.  

The private provider statement is inadequate because it indicates that another physician is better qualified to render an opinion regarding the etiology of the Veteran's disability.

Thus, the Board finds it necessary to remand the claim for the Veteran to be afforded another VA medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Since the outcome of the Veteran's claim of entitlement to service connection for lupus may impact on the Veteran's claim of entitlement to service connection for sleep apnea, to include as secondary to lupus and/or an acquired psychiatric disorder, the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the Board is unable to review the claim of entitlement to service connection for sleep apnea, to include as secondary to lupus and/or an acquired psychiatric disorder, until the issue of entitlement to service connection for lupus is resolved.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since July 2013.

2.  After securing the proper authorization, request treatment records pertaining to the Veteran from Drs. M.H., E.H., P.E., and K, and from Johns Hopkins Hospital.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any lupus disability found to be present.  The claims folder and copies of all pertinent records should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should comment on the Veteran's report regarding the onset of symptomatology and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any lupus disability found to be present is related to or had its onset during service.  The examiner must comment on the Veteran's skin conditions treated in service and on the prior examination reports of record.  The rationale for all opinions expressed should be provided in a legible report.

4.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


